284 F.2d 340
Joseph L. DE LEVAY, Appellant,v.RICHMOND COUNTY SCHOOL BOARD, as body corporate, Robert T. Ryland, Division Superintendent, and Leslie Hodges, Principal, Appellees.
No. 8168.
United States Court of Appeals Fourth Circuit.
Argued November 10, 1960.
Decided November 17, 1960.

Joseph L. DeLevay, pro se.
Walter E. Rogers, Richmond, Va. (Charles H. Ryland, Warsaw, Va., Williams, Mullen, Pollard & Rogers, Richmond, Va., and Ryland & Fidler, Warsaw, Va., on brief), for appellees.
Before SOPER, HAYNSWORTH, and BOREMAN, Circuit Judges.
PER CURIAM.


1
This suit was instituted by Joseph L. DeLevay, a resident of the District of Columbia, against Richmond County School Board, an agency of the State of Virginia, and against two agents of the Board charged with the administration of the schools in Warsaw, Virginia. The complaint charged that the plaintiff had been employed by the Board as a teacher in the Warsaw High School for the period of ten months beginning September 1, 1955, and was discharged in breach of contract without just cause on December 8, 1955. Damages were claimed in the sum of $60,000; and jurisdiction was based on diversity of citizenship. The answer of the defendants admitted the contract and alleged that the plaintiff was dismissed in the course of ordinary administration of business.


2
Both parties filed motions for summary judgment and the District Judge granted the defendants' motion and dismissed the case. He based his action on the ground that the School Board as an agency of the State was not subject to suit by a citizen of the District of Columbia by reason of the Eleventh Amendment to the Constitution of the United States, which provides that the judicial power of the United States shall not extend to any suit prosecuted against one of the United States by citizens of another state. He also held with regard to plaintiff's allegations of defamation that, under the established law, the individual defendants were not liable for acts performed by them in the discharge of their official duties. These rulings were in accordance with the authorities and must therefore be sustained. See O'Neill v. Early, 4 Cir., 208 F.2d 286; Barr v. Matteo, 360 U.S. 564, 79 S.Ct. 1335, 3 L.Ed.2d 1434; Barton v. Rogers, 21 Idaho 609, 123 P. 478, 40 L.R.A.,N.S., 681; 53 C.J.S. Libel and Slander § 103, p. 166.


3
Affirmed.